Title: To Benjamin Franklin from Samuel Engs, 3 September 1763
From: Engs, Samuel
To: Franklin, Benjamin



Norfolk in Virginia 3rd Septemr. 1763
My Presuming, Sir, to Address a Gentleman of your distinguished Merit, will I doubt not be excused, from Your Well-Known principles of Humanity and Benevolence.
You may possibly recollect having (some Years past) been in my Company both, at the House of my Worthy Partner Mr. Collins of Rhode Island, and at His Brother’s Mr. Ward; when you was pleased, on your Continental Tour to Honor the Town of Newport with a Visit.
I am lately arrived at this place from England, having been strongly solicited to settle in this Colony; but tis so disagreable, on many accounts, particularly, the Unhealthiness of the Climate, that I have altered my resolution, and have almost fixed an intention of Setting down at Your City, but that will in a great measure depend on your Auspicious Approbation of my Plan, as it will be of a different Province to what I have formerly acted in, tho, such a one as I think not in the least Inadequate to my Capacity, and in which I imagine I could give intire Satisfaction.
On my Arrival at Newport from England (about 8 Years past) I heard with no Small regret Mr. Collins’s information that the very Agreable Mr. Kinnersly had just left the Town, if that Gentleman is now at Philadelphia please with my respectful Compliments, to inform him that I hope to be Gratified with those pleasing and instructive scenes there, which my absence unhappily debarred me from When he was at Newport.
Permit me, Sir, to Say that I have frequently exulted, as your Countryman, and Townsman, on the expansion of that Fame you have so justly acquired; and the many Honors you have received in Consequence of Your ingenious and sagacious Electrical Experiments; as well as many other useful Improvements, and Signal Services, whereby you have not only been Singularly beneficial to the little Common-Wealth of which you are a Member, but have also become extensively Serviceable to [the] Greater Community of Mankind in General, and by that means an Honor to Human Nature.
May I now Sir, after this introduction, presume to inform you, that having occasion for a Trifle of Cash, to enable me to prosecute my Journey to Philadelphia, I have ventured to draw on you for £5 12s. 6d. Currency in favor of Mr. James Balfour. I have Several Acquaintance at your City that I cou’d have drawn on with much more propriety, but as they are not known here, I have used a freedom I should not Otherwise have done, but You may depend on being Paid as soon as I get to Philadelphia which I expect to be nearly as soon as this reaches You.
I have the honor to salute You with the Greatest deference and am sir Your most devoted servant
Saml. Engs


Sir
Annapolis in Maryland Septr. 16th. 1763.
I have obtained a passage per Water as far as this Town, from whence I shall pursue my journey to Philadelphia per Land. Inclosed I transmit you a draft on Mr. Sisson of Rhode Island for the sum I have presum’d to value on you for, which you may either forward for payment or I will reimburse you at Philadelphia, which I submit to your option; and hope the Freedom I have used will not be Unacceptable to you, I am with the highest Consideration sir, Your most Obedient Servant
Saml Engs
Benjamin Franklin Esqr.

